Citation Nr: 1325539	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1976 to April 1988. He also had 8 years and 7 months of prior unverified service with verified service in Vietnam from August 1968 to March 1970. The Veteran died in 2008 and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with appropriate notice as to the claim of service connection for the cause of the Veteran's death. Specifically, the notice must include (1) a statement of the Veteran's service-connected disabilities (here, diabetes mellitus and coronary artery disease); (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2. Obtain a completed release of medical information from the appellant for Surgical Associates and after making reasonable efforts to obtain copies of treatment records, associate those records received with the claims file.

3. If VA is unsuccessful in obtaining any medical records identified by the appellant, she must be informed of this and provided an opportunity to submit copies of the outstanding medical records. 

4. Once the above development is completed, obtain an opinion from an appropriate VA physician regarding whether a service-connected disability caused the Veteran's death.

5. The reviewing physician must acknowledge receipt and review of the claims folder and a copy of this remand. 

6. The physician must provide opinions as to the following:

a) Specifically state whether either the service-connected diabetes mellitus or coronary artery disease was a principal (primary) cause of death (i.e., whether the disability either singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related to it). In providing any assessment that a service-connected disability contributed to death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

b) If the service-connected diabetes mellitus or coronary artery disease was not a principal or contributory cause of death, the examiner should specifically state whether the cause of the Veteran's death, identified as malignant neoplasm of the gallbladder on the death certificate, was related to any incident of the Veteran's military service to include exposure to herbicides in Vietnam. 

c) While the physician is expected to review the claims folder in its entirety, his or her attention is directed to the following:

* The Veteran served in Vietnam from August 1968 to March 1970 and his exposure to herbicides is presumed.

* Service connection was established for diabetes mellitus and coronary artery disease based on herbicide exposure.

* An August 2008 letter from Surgical Associates that states the Veteran was treated for ruptured gallbladder cancer and several other contributing factors.

* A death certificate that shows the Veteran died in 2008 and the cause of death is listed as malignant neoplasm of the gallbladder.

* A February 2010 letter from Dr. T.C states the Veteran died of GI malignancy and that his "diabetes contributed to his overall clinical picture somehow".

d) The examiner must explain his or her reasoning for the medical opinion provided AND address the appellant's contentions that the Veteran's cancer resulted from his (presumed) in-service exposure to herbicides.

7. After the above has been completed, the AMC/RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full, to include the procurement of additional medical opinions if necessary.

8. Thereafter, and after undertaking any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


